UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


                                           NO . 03-2100

                              GEORGE T. RICHARDSON , APPELLANT ,

                                                V.


                                   R. JAMES NICHOLSON ,
                         SECRETARY OF VETERANS AFFAIRS, APPELLEE.


                         On Appeal from the Board of Veterans' Appeals


                                  (Decided      May 17, 2006 )



       Kenneth M. Carpenter, of Topeka, Kansas, was on the brief for the appellant.

        Tim S. McClain, General Counsel; R. Randall Campbell, Assistant General Counsel; Brian
B. Rippel, Deputy Assistant General Counsel; and Thomas E. Sullivan, all of Washington, D.C., were
on the brief for the appellee.

       Before KASOLD, MOORMAN, and SCHOELEN, Judges.

       SCHOELEN, Judge, filed the opinion of the Court. KASOLD, Judge, and MOORMAN,
Judge, filed concurring opinions.

       SCHOELEN, Judge: The appellant, George T. Richardson, through counsel, appeals a
September 5, 2003, Board of Veterans' Appeals (Board) decision denying his requests for revision
of August 1944 and May 1946 VA regional office (RO) decisions on the basis of clear and
unmistakable error (CUE). Record (R.) at 1-18. This appeal is timely, and the Court has jurisdiction
over the case pursuant to 38 U.S.C. §§ 7252(a) and 7266. For the following reasons, we will vacate
the Board's determination that there was no CUE in the August 1944 RO decision and remand that
matter, and we will affirm the Board's determination that there was no CUE in the May 1946 RO
decision.
                                       I. BACKGROUND
       Mr. Richardson served on active duty in the U.S. Army from June to September 1935 and
from September 1942 to July 1944. R. at 220, 261. Service medical records indicate treatment for
various conditions. For example, he was seen by a doctor in July 1943 for weakness and fainting
attacks and was diagnosed with carotid sinus syndrome.1 R. at 57-59. Additional service medical
records indicate a diagnosis of sinusitis and carotid sinus syndrome. R. at 122. In January 1944,
after spending five weeks in rehabilitation for his symptoms, Mr. Richardson was diagnosed with
mild neurocirculatory asthenia.2 R. at 96. A May 1944 hospital report notes that he had spent 11
of his 20 months in service in the hospital. R. at 134. The final diagnoses listed on the hospital
report are carotid sinus syndrome, simple migraine3 aggravated by psychological factors, and simple
adult maladjustment4 syndrome with psychosomatic manifestations. R. at 135. That report also
notes that Mr. Richardson was seen by a neuropsychiatrist who "concurred in the opinion that we
were not dealing with a psychoneurosis5 in this instance." Id. At discharge, he was found to be unfit
for further military service because of moderate right carotid sinus syndrome, which had its onset




       1
        Carotid sinus syndrome is a "stimulation of a hyperactive carotid sinus, causing a marked
fall in blood pressure due to vasodilation, cardiac slowing, or both." STEDMAN 'S MEDICAL
DICTIONARY 1749 (27th ed. 2000) [hereinafter STEDMAN 'S]. The carotid sinus is located at the level
of the C4 vertebra in the neck. See id. at 137.
       2
         Neurocirculatory asthenia is "a type of anxiety neurosis formerly encountered often among
military personnel during times of war, in which cardiorespiratory symptoms, such as palpitation,
rapid pulse, and precordial pain, were prominent." STEDMAN 'S 158.
       3
        Migraine, also known as a vascular headache, is "[a] symptom complex occurring
periodically and characterized by pain in the head (usually unilateral), vertigo, nausea and vomiting,
photophobia, and scintillating appearances of light." STEDMAN 'S 1118.
       4
      Maladjustment is "an inability to cope with the problems and challenges of everyday living."
STEDMAN 'S 1056.
       5
         Psychoneurosis was formerly used to describe "a classification of neurosis that included
hysteria, psychasthenia, neurasthenia, and the anxiety and phobic disorders." STEDMAN 'S 1477.

                                                  2
in July 1943 and was manifested by "syncope,6 following pressure on the right side, and a history of
dizziness and fainting." R. at 186.
       In August 1944, Mr. Richardson, acting pro se, filed an application for VA benefits (Form
526), in which, in the blank after "Nature of disease or injury on account of which claim is made and
the date each began," he described his injuries as follows:
       Claimant had an attack of fever on 7-3-43. This was followed by 3 attacks of
       pneumonia. As a result[,] heart was affected and claimant has had migraine
       headaches since that time. Nerves in throat controlling heart have been injured and
       claimant is unable to have any strenuous physical activity. Claimant's nervous
       system has been affected until he is unable to concentrate for any period of time.
R. at 220-21. In August 1944, the RO granted service connection for right carotid sinus syndrome,
rated 30% disabling, and for migraine, rated 20% disabling, for a combined rating of 40%. R. at 226.
A VA medical examination, dated February 1946, listed only a diagnosis of "hypersensitive carotid
sinus with carotid sinus syndrome." R. at 243. A March 1946 neuropsychiatric examination report
noted that Mr. Richardson suffered from an inability to concentrate, dizziness, chills, and fever.
R. at 245. The examiner stated that these symptoms were "secondary in most part to a carotid sinus
syndrome," and diagnosed only carotid sinus syndrome. Id. In response to a request by the RO for
a "proper neuropsychiatric diagnosis in this case," the VA examination reports were "reviewed with
various examiners and [the] diagnosis of migraine [was] found to be in error." R. at 248, 252. In
May 1946, the RO reclassified Mr. Richardson's disability as "hypersensitive carotid sinus with
carotid sinus syndrome; associated with headaches, formerly diagnosed as migraine," and increased
his disability rating for carotid sinus syndrome to 50%. R. at 254. His rating for migraine was
reduced to 0%. Id.
       In April 1959, Mr. Richardson was hospitalized for observation and examination for
reevaluation purposes. R. at 264-65. In August 1959, the RO again reclassified his service-
connected condition to be "psychoneurosis conversion type with headache & vasomotor instability,
formerly diagnosed as migraine & hypersensitive carotid sinus," and his rating was reduced from




       6
        Syncope is a "[l]oss of consciousness and postural tone caused by diminished cerebral blood
flow." STEDMAN 'S 1745.

                                                 3
50% to 30%, effective October 3, 1959. R. at 264-66. No reference was made to his 0% rating for
migraine. Id.
       In March 1996, Mr. Richardson, through counsel, filed a request for revision of the
August 1944 and August 1959 RO decisions on the basis of CUE. R. at 270-71. He specifically
asserted that the RO should have considered whether he had psychoneurosis in its August 1944
decision, based on the 1944 application. R. at 271. In an October 1996 decision, the RO determined
that it did not have jurisdiction to consider the CUE issues. R. at 289-90. In a September 2001
decision, the Board reviewed the two requests for revision on the basis of CUE arising from the
August 1944 and August 1959 RO decisions and recognized a third allegation of CUE in the May
1946 decision, based on the reduction of Mr. Richardson's rating for migraine. R. at 358-60; 369-70.
Pursuant to the holding in Brown v. West, the Board concluded that the RO did have original
jurisdiction to consider CUE issues and remanded the matter to the RO. 203 F.3d 1378 (Fed. Cir.
2000) (holding that an intervening Board decision that does not decide an issue subject to a request
for revision on the basis of CUE does not subsume prior RO decision so as to preclude RO's
adjudication of the request for revision on the basis of CUE); R. at 360, 369.
       In July 2002, the RO determined that no revision was warranted in the August 1944,
May 1946, and August 1959 RO decisions. R. at 384-92. On September 5, 2003, the Board issued
the decision now on appeal, which found no CUE in the August 1944 and May 1946 RO decisions.
R. at 1-18. The Board also specifically held that Mr. Richardson did not have a pending,
unadjudicated claim for psychoneurosis. R. at 11 ("Upon review of the claim, the closest the veteran
comes to seeking service connection for psychoneurosis was to report that his 'nervous system has
been affected until he is unable to concentrate for any period of time.' That statement does not rise
to the level of a claim of entitlement to service connection for psychoneurosis, particularly in view
of the May 1944 hospital summary that diagnosed simple adult maladjustment, and his attorney does
not contend that it does."). With regard to the August 1959 RO decision, the Board found that the
decision was inadequate because it did not list service connection for migraine on the decision, nor
did it propose or indicate severance of service connection for migraine. R. at 2. Thus, the Board
held that the August 1959 RO decision was not final and was not subject to CUE attack. R. at 3.
The Board referred that matter to the RO and it is not presently before the Court. Id.


                                                 4
                                          II. ANALYSIS
       A prior final RO decision must be reversed or revised where evidence establishes clear and
unmistakable error. See 38 U.S.C. § 5109A; 38 C.F.R. § 3.105(a) (2005). CUE is established when
the following conditions are met: First, either (1) the correct facts contained in, or constructively
contained in, the record were not before the adjudicator, or (2) the statutory or regulatory provisions
extant at the time were incorrectly applied. See Damrel v. Brown, 6 Vet.App. 242, 245 (1994).
Second, the alleged error must be "undebatable," not merely "a disagreement as to how the facts were
weighed or evaluated." Russell v. Principi, 3 Vet.App. 310, 313-14 (1992) (en banc). Finally, the
error must have "manifestly changed the outcome" of the prior decision. Id. at 313-14, 320; see
Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly adopting "manifestly changed
the outcome" language in Russell, supra). When the Court reviews a determination that there was
no CUE in a prior final decision, the Court's review is limited to determining whether the Board's
conclusion in that regard is "arbitrary, capricious, an abuse of discretion, or otherwise not in
accordance with law," and whether it is supported by an adequate "statement of reasons or bases."
38 U.S.C. §§ 7261(a)(3)(A), 7104(d)(1); see Eddy v. Brown, 9 Vet.App. 52, 57 (1996).
                  A. Clear and Unmistakable Error in the August 1944 Decision
       The Board determined that the alleged failure by the RO to adjudicate a claim for
psychoneurosis could not be raised in the context of a request for revision on the basis of CUE
because only final decisions are subject to revision for CUE. R. at 10-11; see 38 C.F.R. § 3.105(a).
The Board stated that the failure to recognize the existence of a pending claim is not a final decision
subject to collateral attack in a request for revision on the basis of CUE, relying on our holding in
Norris v. West, 12 Vet.App. 413, 422 (1999) (determining that a claim reasonably raised to the RO
was not adjudicated and holding that unadjudicated matters were not final for purposes of CUE
attack). R. at 10-11. Thus, the Board held that the 1944 RO's failure to adjudicate a claim for
psychoneurosis reasonably raised in 1944 cannot be CUE because there is no final decision on that
claim subject to a CUE attack. Id. The Board then proceeded to determine, outside of the context
of CUE, that Mr. Richardson had not reasonably raised a claim for psychoneurosis in 1944. R. at
11.




                                                  5
        The Board stated that the requirement under the holding of the U.S. Court of Appeals for the
Federal Circuit (Federal Circuit) in Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) for VA to
"'fully and sympathetically develop the veteran's claim,' and the consequences of VA's failure to do
so, i.e., remand for adjudication of an old 'implicit' claim, has been limited to the facts of that case[,]"
citing our decisions in Lane v. Principi, 16 Vet.App. 78, 86-87 (2002), and Simmons v. Principi,
17 Vet.App. 104, 110 (2003). R. at 10. It found that the duty to fully and sympathetically develop
a claim enunciated in Roberson only applies when a service-connection claim for a particular
disability is accompanied by a contention that the disability causes unemployability. R. at 10. The
Board essentially limited Roberson to its facts by holding that Roberson did not apply in cases in
which the alleged prior reasonably raised claim was for service connection rather than for a total
disability rating based on individual unemployability (TDIU). R. at 10. Thus, the Board did not
follow the holding in Roberson that "in order to develop a claim 'to its optimum' as mandated by
Hodge[ v. West, 155 F.3d 1356, 1362-63], the VA must determine all potential claims raised by the
evidence, applying all relevant laws and regulations, regardless of whether the claim is specifically
labeled a claim for TDIU." Roberson, 251 F.3d at 1384; see R. at 10.
        Subsequent to the Board decision on appeal, the Federal Circuit resolved any confusion as
to whether Roberson applies only in claims for TDIU. See Szemraj v. Principi, 357 F.3d 1370, 1373
(Fed. Cir. 2004) (holding that "VA has a duty to sympathetically read a veteran's allegations in all
benefit claims"). The Federal Circuit held that, upon receipt of a request for revision on the basis
of CUE, "VA must give a sympathetic reading to the veteran's filings in that earlier proceeding to
determine the scope of the claims." Id.; see also Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir.
2004). VA must read all pro se submissions sympathetically, including submissions in claims
underlying a request for revision on the basis of CUE, to "'determine all potential claims raised by
the evidence, applying all relevant laws and regulations.'" Beverly v. Nicholson, 19 Vet.App. 394,
405 (2005) (quoting Roberson, 251 F.3d at 1373); see also Andrews v. Nicholson, 421 F.3d 1278,
1282 (Fed. Cir. 2005) (stating that "'Roberson requires, with respect to all pro se pleadings, that the
VA give a sympathetic reading to the veteran's filings'" (quoting Szemraj, 357 F.3d at 1373)).
        Mr. Richardson argues that, in denying his request for revision of the August 1944 RO
decision on the basis of CUE, the Board misinterpreted and misapplied the rule of law articulated


                                                     6
in Roberson, which has since been further explained in Szemraj and Moody. Appellant's Brief (Br.)
at 6-10. He argues that under Roberson, Szemraj, and Moody, VA has a duty to fully and
sympathetically read the pleadings and evidence submitted in support of his prior claim before
adjudicating his request for revision on the basis of CUE. Id. at 9. He states that it is apparent that
the Board did not apply the principles articulated in Roberson before denying his request for revision
on the basis of CUE. Id. at 6-7. He asserts that the matter should be remanded to the Board to apply
Roberson and read his 1944 submissions sympathetically to include a claim for service connection
for psychoneurosis based on his original 1944 application. Id. at 9-10.
       The Secretary argues that the Board's determination that there was no CUE in the August
1944 RO decision should be affirmed because it was not arbitrary, capricious, an abuse of discretion,
or otherwise not in accordance with law, and was accompanied by an adequate statement of reasons
or bases. Secretary's Br. at 9. The Secretary also argues that the pendency of a claim for
psychoneurosis is not properly addressed in a request for revision on the basis of CUE. Id. at 11-12.
In the alternative, the Secretary asserts that, if Mr. Richardson's challenge is properly raised in a
request for revision on the basis of CUE, then the Court should find no CUE because Mr. Richardson
is merely disagreeing with the Board's factfinding. Id. at 13.
       We turn first to the Secretary's argument that, under Norris, the matter of a pending,
unadjudicated claim is not properly addressed in a request for revision on the basis of CUE. Id. at
11-12. The Court agrees that revision of a prior decision on the basis of CUE can only be based on
a final decision by the RO or the Board. See 38 C.F.R. § 3.105(a) (providing for the revision of
"[p]revious [RO] determinations which are final and binding" on the basis of CUE); 38 C.F.R.
§ 20.1400(a) (2005) (providing for review to determine whether CUE "exists in a final Board
decision"); see also May v. Nicholson, 19 Vet.App. 310, 314-19 (2005) (discussing the finality of
Board decisions for the purpose of collateral attack); Norris, 12 Vet.App. at 422 (holding that where
there is no final RO decision, there can be no CUE).
       The Federal Circuit held recently in Andrews, supra, that, where the Board has ruled on a
CUE motion in which the appellant alleged a reasonably raised claim and our Court "properly had
jurisdiction to review the Board decision," the Federal Circuit had jurisdiction to review our
decision. Id., 421 F.3d at 1281. Nothing in the Andrews decision, however, demonstrates an intent


                                                  7
to alter the rule that revision on the basis of CUE must be based upon a final adjudication. In fact,
Andrews points to the decisions in Roberson and Szemraj, which stated that "'apart from the
requirement that a pro se veteran's pleadings be read sympathetically, our discussion in Roberson
did not change the well-established legal standard for determining the existence of CUE in RO and
[Board] decisions.'" Andrews, 421 F.3d at 1283 (quoting Szemraj, 357 F.3d at 1373). It is clear that
Andrews does not alter fundamentally the indispensable prerequisite for revision on the basis of
CUE – a final RO or Board decision. See 38 C.F.R. § 3.160(d) (2005) (defining a "finally
adjudicated claim" as a claim "which has been allowed or disallowed by the agency of original
jurisdiction, the action having become final by the expiration of 1 year after the date of notice of an
award or disallowance, or by denial on appellate review, whichever is the earlier"); 38 C.F.R.
§§ 20.1100, 20.1103, 20.1104 (2005) (providing for the finality of Board decisions and underlying
RO decisions); see also May and Norris, both supra.
        If any doubt existed as to whether a final decision is a necessary prerequisite to a request for
revision on the basis of CUE, the Federal Circuit clarified the matter further in Bingham v.
Nicholson, 421 F.3d 1346 (Fed. Cir. 2005), where it rejected the appellant's assertion that "a
purported failure to evaluate a service connection claim under 'all applicable law' – e.g., the various
theories of entitlement authorized by statute – is a legal error that precludes final adjudication of that
claim." Id. at 1348. The Federal Circuit held that "finality attaches once a claim for benefits is
disallowed, not when a particular theory is rejected." Id. at 1348-49. Because the Bingham Court
found a final decision on the claim, if that decision was defective, it could only be corrected through
the statutory exceptions to the rule of finality (e.g., a request for revision on the basis of CUE or a
claim to reopen based on new and material evidence). Regarding Andrews, the Bingham Court
stated that "VA's failure [in Andrews] to consider all aspects of a claim does not render its decision
non-final but instead 'is properly challenged through a CUE motion.'" Bingham, 421 F.3d at 1349
(quoting Andrews, 421 F.3d at 1281).
        In Moody, supra, the Federal Circuit addressed an appeal from this Court's affirmance of a
Board denial of a request for revision of a prior RO decision on the basis of CUE in which the
appellant sought an earlier effective date for a grant of secondary service connection. The appellant
asserted that the RO decision contained CUE because his prior submissions reasonably raised an


                                                    8
informal claim for secondary service connection for a psychiatric disorder that, if recognized, would
support an earlier effective date. 360 F.3d at 1309. The Moody Court vacated this Court's decision
and remanded the matter for the application of the holding in Roberson. In interpreting Roberson,
the Moody Court stated:
       The question is whether the [Board], as required by Roberson, sympathetically read
       Mr. Moody's [prior filings], in determining whether Mr. Moody made an informal
       claim for secondary service connection for his psychiatric disorder. The
       interpretation of these prior filings is essentially a factual inquiry, and it is beyond our
       jurisdiction to make that determination.
Id. at 1310 (citing Lennox v. Principi, 353 F.3d 941, 946 (Fed. Cir. 2003), and Cook v. Principi,
353 F.3d 937, 939 (Fed. Cir. 2003) (en banc)).
       Thus, a claimant may assert that VA failed to adjudicate a reasonably raised claim in the
context of a request for revision of a prior decision on the basis of CUE.7 See Bingham, Andrews,
Moody, and Roberson, all supra. When presented with such a request, VA must make two threshold
factual determinations. First, VA must apply the holding in Roberson and give a full and
sympathetic reading to the pro se claimant's prior submissions to determine whether such a claim
was reasonably raised. If it is determined that a claim was reasonably raised, VA must then
determine whether such a claim is pending or whether it was adjudicated as part of a final decision.8
If such a reasonably raised claim remains pending, then there is no decision on that claim to revise
on the basis of CUE; however, the claim must be adjudicated. See Roberson, 251 F.3d at 1384-85
(determining that the appellant's earlier submissions raised a TDIU claim as a matter of law and
remanding the matter for a determination of entitlement to TDIU). If VA determines that the claim
was adjudicated, then the claimant may collaterally attack the resulting decision on the basis of CUE.
However, it is not for this Court to decide in the first instance whether such a claim ever existed or,
if so, whether such a claim was ever adjudicated. See Moody, 360 F.3d at 1310.




       7
        Whether or not CUE is the exclusive way to raise such a matter is an issue we need not
address in order to decide the matter before us.
       8
        A claim that has not been finally adjudicated is necessarily pending. See 38 C.F.R.
§ 3.160(c) (2005) (defining "pending claim" as a claim "which has not been finally adjudicated").

                                                    9
       In this case, although the Board determined that there "is no pending claim for service
connection for psychoneurosis" based on Mr. Richardson's statement in his 1944 application in
conjunction with the "May 1944 hospital summary that diagnosed simple adult maladjustment," the
Board reached this conclusion without first applying Roberson and giving a "full and sympathetic
reading" to Mr. Richardson's 1944 submissions. R. at 10-11; see Roberson, 251 F.3d at 1384
(quoting Hodge, 155 F.3d at 1362). After Szemraj, there is no question that the Board's holding
(based on our then-extant jurisprudence) that Roberson applies only in TDIU claims was incorrect.
Because the Board failed to apply Roberson prior to addressing whether Mr. Richardson reasonably
raised a claim for psychoneurosis in 1944, this matter must be remanded to the Board to make the
requisite factual findings. See 38 U.S.C. § 7104(a); Gutierrez v. Principi, 19 Vet.App. 1, 10 (2004)
(finding that remand is the appropriate remedy where Board has failed to apply law correctly).
       On remand, the Board (or the RO9) first should give a full and sympathetic reading of the
appellant's 1944 application to determine whether there is a pending, unadjudicated claim for
psychoneurosis. If, after applying Roberson, it is determined that Mr. Richardson did not reasonably
raise a claim for psychoneurosis in his 1944 application, or that such a claim was adjudicated, either
as a separate and distinct claim or as part of the August 1944 RO decision, then the Board should
adjudicate the request for revision on the basis of CUE. If the Board determines that the 1944
application reasonably raises a claim for psychoneurosis and that such a claim was not adjudicated,
then the claim remains pending and must be referred to the RO for a determination of Mr.
Richardson's entitlement to service connection for psychoneurosis based on the 1944 application
because a claim on which there has been no final decision cannot be addressed in a request for
revision on the basis of CUE.10 See Norris, 12 Vet.App. at 422 (noting the pendency of an


       9
          The Board must determine, in light of Bernard v. Brown, whether it can apply Roberson in
the first instance, or whether it must remand the matter to the RO. See Bernard, 4 Vet.App. 389, 394
(1993) (holding that when the Board addresses questions not addressed by the RO, "it must consider
whether the claimant has been given adequate notice of the need to submit evidence or argument on
that question and an opportunity to submit such evidence and argument and to address that question
at a hearing, and, if not, whether the claimant has been prejudiced thereby").
       10
          The matter would have to be remanded to the RO (if not already remanded by the Board)
for an initial decision on the claim. See Godfrey v. Brown, 7 Vet.App. 398, 408 (1995) (holding

                                                 10
unadjudicated TDIU claim before the RO because the RO failed to adjudicate a claim for TDIU as
part of an informal claim for an increased rating); see also Roberson, 251 F.3d at 1385 (remanding
the matter of eligibility for TDIU after determining that a TDIU claim was reasonably raised by the
veteran's submissions).
                    B. Clear and Unmistakable Error in the May 1946 Decision
        Mr. Richardson also argues that there was CUE in the May 1946 RO decision, which
reclassified his migraine as hypersensitive carotid sinus with carotid sinus syndrome and increased
his disability rating for carotid sinus syndrome to 50%. R. at 254. The RO also reduced his
disability rating for migraine to 0%. Id. Mr. Richardson argues that this decision unlawfully merged
two separate disabilities into one disability rating, and that the RO had no authority to do so.
Appellant's Br. at 10-13. The Secretary asserts that the Board did have lawful authority to merge the
separate ratings. Secretary's Br. at 16 (citing 1945 Schedule for Rating Disabilities, ¶ 1).
        As a preliminary matter, as noted above, a Board decision addressing a request for revision
of a prior decision on the basis of CUE in a prior final decision is generally reviewed under the
"arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law" standard.
38 U.S.C. § 7261(a)(3)(A). If the appellant alleges that there was no legal authority for the RO's
actions, then the Court is being asked to address a question of law. All questions of law, even those
raised in the context of a request for revision on the basis of CUE, are reviewed under the
nondeferential de novo standard of review. See Kent v. Principi, 389 F.3d 1380, 1384 (Fed. Cir.
2004); Joyce v. Nicholson, 19 Vet.App. 36, 43 (2005). Therefore, the determination of whether the
RO had the authority to adjust Mr. Richardson's rating in 1946 is reviewed de novo.
        The Board found that the RO had the authority to modify Mr. Richardson's ratings based on
Paragraphs 1 and 13 of the 1945 Schedule for Rating Disabilities [hereinafter, Paragraph 1 and
Paragraph 13], based upon the February 1946 VA examination that attributed his headaches to
carotid sinus syndrome and a May 1946 medical opinion that he did not suffer from migraine.
R. at 14; see R. at 243, 252. Paragraph 1 provides, in pertinent part:



"that the Board did not err in referring the matter to the RO because the Board did not have appellate
jurisdiction to review the veteran's claim of entitlement to benefits under section 1110 . . . and lacked
jurisdiction to adjudicate the merits of that claim").

                                                   11
       A veteran's disability claim may require reratings in accordance with changes in laws,
       changes in medical knowledge, and changes in physical or mental condition, over a
       period of many years. It is thus essential, both in the examination and in the
       evaluation of disability, that each disability be viewed in relation to its whole history.
       Different examiners, at different times, will not describe the same disability in the
       same language; features of the disability which must have persisted unchanged may
       be overlooked or a change for the better or worse may not be accurately appreciated
       or described.
1945 Schedule for Rating Disabilities, ¶ 1; cf. 38 C.F.R. §§ 4.1, 4.2 (2005) (codified version of
Paragraph 1). Paragraph 13 provides, in pertinent part:
       When any change in evaluation is to be made, the rating agency should assure itself
       that there has been an actual change in the conditions, for better or worse, and not
       merely a difference in thoroughness of the examination or in use of descriptive terms.
       This will not, of course, preclude the correction of erroneous ratings, nor will it
       preclude giving the veteran the benefit of reasonable doubt as to increase in severity.
1945 Schedule for Rating Disabilities, ¶ 13 (emphasis added); cf. 38 C.F.R. § 4.13 (2005) (codified
version of Paragraph 13).
       The Board held that Paragraphs 1 and 13 provided authority for the RO decision in May 1946
to reclassify Mr. Richardson's migraine as hypersensitive carotid sinus with carotid sinus syndrome
and increase his rating to 50%. R. at 14. Specifically, the Board found that the RO modified Mr.
Richardson's disability ratings based on the new medical opinion that his diagnosis of migraine was
"found to be in error." R. at 252; see R. at 14. In addition, the Board determined that the RO had
the legal authority to reclassify his disabilities based on Paragraphs 1 and 13. R. at 14.
       Mr. Richardson's assertion that "[t]here was no change in the description of [his] carotid
sinus syndrome disability or his migraine headaches disability" (Reply Br. at 7) is contrary to the
evidence of record (R. at 243, 245, 252), which indicates that there was, in fact, a change in his
diagnosis. This assertion illustrates that Mr. Richardson is merely disagreeing with the manner in
which the RO weighed the facts in rendering its May 1946 decision. Mere disagreement with the
way that the RO evaluated the facts cannot be a basis for a finding of CUE. See Russell, 3 Vet.App.
at 313-14; cf. 38 C.F.R. § 20.1403(d)(1) (2005) (a new medical diagnosis that "corrects" an earlier
diagnosis cannot be the basis for a finding of CUE in a Board decision). Even assuming that Mr.
Richardson's assertion that his condition did not change is correct (because migraine was never
causing his headaches), the RO had lawful authority to modify his rating under Paragraph 13, which

                                                  12
allows for "the correction of erroneous ratings." Thus, the Board's conclusion that the RO had lawful
authority to adjust Mr. Richardson's disability ratings, based on Paragraphs 1 and 13, is correct.
        In addition, Mr. Richardson asserts that the Board violated 38 U.S.C. § 7104(a) by failing
to consider all applicable provisions of law. Specifically, he argues that the matter of CUE in the
May 1946 decision should be remanded because the Board failed to discuss Esteban v. Brown,
6 Vet.App. 259 (1994), and Fanning v. Brown, 4 Vet.App. 225 (1993), which he argues are
"'potentially applicable'" provisions of law. Appellant's Br. at 14 (citing Schafrath v. Derwinski,
1 Vet.App. 589, 593 (1991)). Our holdings in Esteban and Fanning both stand for the general
proposition that all disabilities must be rated separately. See 38 C.F.R. § 4.25(b) (2005) ("Except
as otherwise provided in [the rating] schedule, the disabilities arising from a single disease entity . . .
are to be rated separately as are all other disabling conditions, if any."). Mr. Richardson is correct
that the Board is required by 38 U.S.C. § 7104(a) to consider all applicable provisions of law. See
Schafrath, 1 Vet.App. at 592-93.
        However, his argument fails because the holdings in Esteban and Fanning were not laws
extant at the time of the May 1946 decision. Therefore, it was not necessary for the Board to address
the applicability of those cases to Mr. Richardson's request for revision on the basis of CUE. See
Damrel, 6 Vet.App. at 245-46; Russell, 3 Vet.App. at 313-14. Moreover, the RO specifically sought
a medical opinion clarifying whether Mr. Richardson's carotid sinus syndrome and migraine were
separate diseases (R. at 248), which stated that the diagnosis of migraine was erroneous (R. at 252).
Thus, the RO reduced his rating for migraine to 0%, apparently determining that he did not suffer
from migraine – a determination that was consistent with the most recent medical opinions at the
time. R. at 254; see R. at 252.
        Mr. Richardson also asserts that the Board's statement of reasons or bases regarding its
finding that there was no CUE in the May 1946 RO decision is inadequate. Appellant's Br. at 15-19;
see 38 U.S.C. § 7104(d)(1). This argument is without merit. He does not allege that the Board failed
to address fully any of his arguments regarding CUE in the May 1946 RO decision. Under the guise
of reasons or bases, he merely reasserts the same arguments that he makes regarding the merits of
his request for revision on the basis of CUE. Moreover, to the extent that he argues that the Board
should have addressed any RO decisions based on new medical diagnoses rendered after May 1946,


                                                    13
we note that these subsequent decisions are based on evidence not of record in May 1946, and do
not establish CUE in the May 1946 RO decision. See Russell, 3 Vet.App. at 314 (stating that a new
medical diagnosis that "corrects" an earlier error is not CUE); cf. 38 C.F.R. § 20.1403(d)(1).
Therefore, the Board's finding that there was no CUE in the May 1946 decision will be affirmed.


                                      III. CONCLUSION
       After consideration of Mr. Richardson's and the Secretary's pleadings, and a review of the
record, the Board's September 5, 2003, decision that there was no CUE in the August 1944 RO
decision is VACATED and that matter is REMANDED for further proceedings consistent with this
decision. The Board's decision that there was no CUE in the May 1946 RO decision is AFFIRMED.


       KASOLD, Judge, concurring: I concur in the Court's holding that Mr. Richardson's assertion
that the 1944 RO decision failed to construe his pleadings to raise a claim was properly brought as
a request to revise that decision based on CUE and that this matter must be remanded in light of
Andrews and for application of Roberson. I disagree with the majority's discussion as to how the
Board or RO should proceed on remand. I believe a finding on remand that the 1944 RO failed to
construe Mr. Andrews' pleadings to raise a claim would constitute CUE in that decision, with the
manifestly changed outcome being the processing of the claim. See Andrews v. Nicholson, 421 F.3d
1278, 1284 (Fed. Cir. 2005) ("[W]hen the VA violates Roberson by failing to construe the veteran's
pleadings to raise a claim, such claim is not considered unadjudicated but the error is instead
properly corrected through a CUE motion[.]"); see also Bingham v. Nicholson, 421 F.3d 1346, 1349
(Fed. Cir. 2005) (finding that the 1950 Board's disallowance of claim was a final decision and that
the Secretary's "failure to consider all aspects of a claim does not render a decision non-final but
instead 'is properly challenged through a CUE motion.'") (citing Andrews, supra); Roberson v.
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (finding in the context of a request for revision on
the basis of CUE that a final RO decision failed to construe claimant's pleadings to include a TDIU
claim and reversing); Nelson v. Principi, 18 Vet.App. 407, 409 (2004) (noting that Federal Circuit
in Norton v. Principi, 376 F.3d 1336, 1338-39 (2004), rejected arguments that procedural violations
in prior final decision could render that decision nonfinal, or that RO decision remained


                                                14
unadjudicated because the RO failed to sympathetically read his claim, and noting Mr. Nelson had
not argued CUE).
       Moreover, on remand, because Mr. Richardson's request is one for revision based on CUE,
the 1944 RO decision that is being attacked should be reviewed in the context of the law, regulations,
and standards generally applied in requests for revision based on CUE and filed under 38 U.S.C.
§ 5109A. See, e.g., Pierce v. Principi, 240 F.3d 1348, 1355 (2001) (noting that final RO decisions
are entitled to a presumption of validity); Haines v. West, 154 F.3d 1298 (Fed. Cir.1998), cert.
denied, 526 U.S. 1016 (1999) (noting that CUE is the type of error "about which reasonable minds
could not differ"); Eddy v. Brown, 9 Vet.App. 52, 57 (1996) (finding that CUE must be based on the
record and the law that existed at the time of the prior decision).
       I also write to contrast Andrews with two situations not present here, and to which the CUE
analysis in Andrews is not applicable. First, the CUE aspect of Andrews is inapplicable to cases in
which an RO decision or certain subsequent procedural rights were never provided with regard to
a claim for VA benefits or the pleadings of a claimant for VA benefits. In such cases, the entire
claim for benefits and all aspects of that claim remain open – in an unadjudicated status – and the
claim can be pursued in a non-CUE context. See Tablazon v. Brown, 8 Vet.App. 359, 361 (1995)
(allowing claimant pursuing claim to reopen to assert that his original claim was never final because
no Statement of the Case (SOC) had been provided); Hauck v. Brown, 6 Vet.App. 518, 519 (1994)
(allowing claimant pursuing an increased rating claim to assert that his claim was never final because
the Secretary failed to mail him a copy of the Board decision pursuant to 38 U.S.C. § 7104(e)); Kuo
v. Derwinski, 2 Vet.App. 662, 666 (1992) (allowing claimant pursuing an increased rating claim to
assert that he was entitled to an earlier effective date because no SOC had been provided); Ashley
v. Derwinski, 2 Vet.App. 307, 311 (1992) (finding claim in non-final status when the Secretary failed
to mail a claimant a copy of the Board decision pursuant to 38 U.S.C. § 7104(e)(3)); see also Cook
v. Principi, 318 F.3d 1334, 1340 (2002) (citing favorably Tablazon, Hauck, Kuo, and Ashley, all
supra, and finding a non-final claim occurs when "the time for appealing either an RO or a Board
decision did not run where the [Secretary] failed to provide the veteran with information or material
critical to the appellate process"); Woznick v. Nicholson, 19 Vet.App. 198, 201-02 (2005) (directing
the Secretary to issue an SOC as to the appellant's claim).


                                                 15
        Second, the CUE aspect of Andrews is not applicable to a failure of the RO to adjudicate an
informal claim for an increased disability rating and associated benefits, including TDIU, that arises
from VA medical exams or hospitalization reports. See 38 C.F.R. § 3.157(b)(1) (2005); Norris v.
West, 12 Vet.App. 413, 422 (1999) (determining that an informal claim for a TDIU rating reasonably
raised to the RO via VA medical records was not adjudicated and thus the claim was not final for
purposes of CUE attack); see also Roberson (explicitly distinguishing the holding in Norris that an
informal claim for TDIU benefits arising from VA medical records had never been adjudicated and
therefore had not become final, with the circumstances in Roberson, which involved a claim for a
TDIU rating presented by the veteran in his original claim for benefits that had not been processed
because the pleadings were not sympathetically read).
        One notable distinction between the formal claim or pleadings of the claimant and an
informal claim based on medical records is that in the former the claimant makes a specific request
for benefits, is presumably knowledgeable about what benefits he is seeking and the bases therefor,
and is presumably capable of appealing a decision that does not provide all of the benefits sought.
See, e.g., Roberson, 251 F.3d at 1383 (stating that Roberson's original medical disability claim was
decided by the RO and was the specific request for benefits for which Roberson sought the highest
rating possible). In the latter situation, however, the entire claim and the benefits arising from that
claim are generated by medical reports and are initiated pursuant to regulation, without a specific
claim being filed by claimant. See Allin v. Brown, 10 Vet.App. 55, 58 (1997) (hospital report may
constitute an informal claim for increased benefits and assignment of an earlier effective date that
corresponds to date of hospital report); Servello v. Derwinski, 3 Vet.App. 196, 199 (1992) (stating
that § 3.157 (b) does not require the veteran to identify the report as a claim or to identify the benefits
sought).
        In the instant case, the RO rendered a decision with regard to Mr. Richardson's claim for
disability compensation. That decision became final and, pursuant to Andrews, Mr. Richardson's
claim that the RO erred "by failing to construe [his] pleadings to raise a claim, [ ] is not considered
unadjudicated but the error is instead properly corrected through a CUE motion[.]" Andrews, supra.




                                                    16
       MOORMAN, Judge, concurring: I write separately to further discuss the state of the law
following Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005), and specifically I conclude that
filing a motion for revision of a prior final RO or Board decision on the basis of CUE is not the only
way in which to raise the issue of an unadjudicated pending claim.
       I conclude that the Federal Circuit in Andrews stated a relatively narrow conclusion that was
based on the particular fact pattern and procedural posture of that case. In Andrews, VA raised for
the first time on appeal, as an argument to defeat the United States Court of Appeals for the Federal
Circuit's (Federal Circuit) exercise of jurisdiction, the possibility that a claim for TDIU was still
pending and unadjudicated. 421 F.3d at 1281. However, in Andrews, the final decision by VA had
been rendered after the facts that gave rise to the possibility of a TDIU rating were known and should
have been considered by VA in determining that aspect of the original claim, the assignment of the
disability rating. Id. at 1279-80; see Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998) (noting
the five elements of a claim for service connection); Fenderson v. West, 12 Vet.App. 119, 125
(1999). The Court opined that, under these circumstances, "when the VA violates Roberson[ v.
Principi, 251 F.3d 1378 (Fed. Cir. 2001)], by failing to construe the veteran's pleadings to raise a
claim, such a claim is not considered unadjudicated but the error is instead properly corrected
through a CUE motion[.]" Andrews, 421 F.3d at 1284. The presence of an underlying final decision
is key to this conclusion.
       It is clear that there must be a finding that there is a final decision as to a claim before a
revision based on CUE will lie. See May v. Nicholson, 19 Vet.App. 310, 314-19 (2005); Link v.
West, 12 Vet.App. 39, 45 (1998); Best v. Brown, 10 Vet.App. 322, 325 (1997). And, if there is such
a final decision as to the claim in issue, only a motion for revision on the basis of CUE or a claim
to reopen for new and material evidence will lie. Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir.
2002) (noting the two statutory exceptions to the rule of finality). In discussing TDIU, this presents
a troubling problem. For years, VA and this Court's jurisprudence have discussed a "claim for
TDIU." The implication is that TDIU is a separate claim. But, the Federal Circuit in Roberson and
again in Andrews clearly found that TDIU, reasonably raised before a final decision on the
underlying disability claim, is incorporated as an element of that claim and is finally decided when
the underlying disability claim is rated. See Roberson, 251 F.3d at 1384 (noting evidence of TDIU


                                                 17
submitted at the time the application for VA disability compensation was filed and holding that the
subsequent CUE motion addressing the RO's failure to consider TDIU in the final RO decision was
appropriate because "Roberson's claim has been finally decided by the RO"); see also Andrews,
421 F.3d at 1281. On the other hand, there are circumstances where TDIU clearly can constitute a
separate claim. One such circumstance is illustrated in Norris v. West, 12 Vet.App. 413 (1999),
where this Court found that there were pending, unadjudicated claims for TDIU based on the fact
that no final decision had been made concerning the informal claims for an increased rating
(implicating TDIU) that were raised years after the initial RO decision on the appellant's claim for
service connection. The Federal Circuit, in Andrews, supra, saw no necessity to discuss Norris,
supra, because, in my view, it perceived no conflict with Norris, supra. Therefore, I conclude that
a final decision concerning a claim remains the indispensable antecedent for a finding of CUE and
provides the explanation for the different treatment of TDIU issues in Andrews and Norris, both
supra.
         The Federal Circuit further reinforced this conclusion in Bingham v. Nicholson, 421 F.3d
1346, 1349 (Fed. Cir. 2005), in finding that a VA failure to consider all possible theories, including
presumptive theories, for service connection does not preclude a decision on the claim for service
connection from being final; rather, such error results in an incomplete, yet final, adjudication of the
claim that can be subject to a CUE attack. The Court concluded that, as to the appellant's assertion
that failure to consider one theory of service connection constituted a legal error that precluded
finality, "the sole vehicle in which to properly pursue that challenge is a CUE claim." 421 F.3d at
1349. The Federal Circuit then also noted the holding in Andrews that "VA's failure to consider all
aspects of a claim does not render its decision non-final but instead 'is properly challenged through
a CUE motion.'" Id.
         Nothing in these decisions, however, leads me to conclude that every disability listed by a
veteran in a single application for VA disability compensation is necessarily encompassed within
a final decision by the RO or Board that expressly adjudicates only one of the claimed disabilities.
One possible reading of Andrews is that a decision as to one of several disability claims
simultaneously filed, as part of the same application for benefits, would constitute a final decision
as to all. That reading would lead to the conclusion that, following a final decision as to one of the


                                                  18
claimed disabilities, the veteran's subsequent request that VA process the other claims that were part
of the same application could be asserted only in CUE motions, not as requests to process pending,
unadjudicated claims. I do not agree with such a reading. As the Court indicated in Beverly v.
Nicholson, 19 Vet.App. 394, 404-05 (2005), it "would be illogical and unfair . . . to the appellant to
[make him or her] wait until the Board decision is final and then face the high burden of proving
CUE when any other error can be addressed immediately and more favorably when raised in a timely
manner."




                                                 19